--------------------------------------------------------------------------------

Exhibit 10.13
 
In re
 
CROCHET & BOREL SERVICES, INC.
 
Case No.
 
08-10290 (BLS)
   
Debtor
 
Reporting Period:
 
June 1 through June 30



SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
 
Amounts reported should be from the debtor’s books and not the bank statement.
The beginning cash should be the ending cash from the prior month or, if this is
the first report, the amount should be the balance on the date the petition was
filed. The amounts reported in the "CURRENT MONTH ­ACTUAL” column must equal the
sum of the four bank account columns. Attach copies of the bank statements and
the cash disbursements journal. The total disbursements listed in the
disbursements journal must equal the total disbursements reported on this page.
A bank reconciliation must be attached for each account. [See MOR-1 (CON’T)]
 

        BANK ACCOUNTS  
ACCOUNT NUMBER (LAST 4)
 
OPER
   
PAYROLL
   
TAX
   
OTHER
   
CURRENT MONTH ACTUAL (TOTAL OF ALL ACCOUNTS)
 
CASH BEGINNING OF MONTH
  $ 119,688                 $ -     $ 119,688  
RECEIPTS
                                   
CASH SALES
                                   
ACCOUNTS RECEIVABLE -PREPETITION
    150                           150  
ACCOUNTS RECEIVABLE -POSTPETITION
                                   
LOANS AND ADVANCES
                                   
SALE OF ASSETS
                                   
OTHER (ATTACH LIST)
    -                           -  
TRANSFERS (FROM DIP ACCTS)
                             
­
 
TOTAL RECEIPTS
    150       -       -       -       150  
DISBURSEMENTS
                                       
NET PAYROLL
                                       
PAYROLL TAXES
                                       
SALES, USE, & OTHER TAXES
                                       
INVENTORY PURCHASES
                                       
SECURED/ RENTAL/ LEASES
                                 
­
 
INSURANCE
                                       
ADMINISTRATIVE
    269                               269  
SELLING
                                       
OTHER (ATTACH LIST)
                                 
­
 
OWNER DRAW *
                                       
TRANSFERS (TO DIP ACCTS)
                                 
­
 
PROFESSIONAL FEES
                                       
U.S. TRUSTEE QUARTERLY FEES
                                       
COURT COSTS
                                       
TOTAL DISBURSEMENTS
    269       -       -       -       269                                      
     
NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS)
    (119 )                     -       (119 )                                  
       
CASH – END OF MONTH
  $ 119,569     $ -     $  -     $ -     $ 119,569  

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE
 
Cash Receipts and Disbursements - Information Supporting above Amounts:
     
OTHER RECEIPTS:
     
Franchise Tax Refund
  $ -  
Funds for Related Party
  $ -  
Other Misc receipts ­
    -            
TOTAL OTHER RECEIPTS
  $ -  



­ ­
THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH
ACTUAL COLUMN)
 
TOTAL DISBURSEMENTS
  $ 269  
LESS: TRANSFERS TO OTHER DEBTOR IN
    -  
PLUS: ESTATE DISBURSEMENTS MADE BY
       
TOTAL DISBURSEMENTS FOR CALCULATING U.S. 
  $ 269  

 
 

--------------------------------------------------------------------------------